DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art for all rejections:
	D1: Asahi glass (JP 10-96874)
	D2: 3M (JP 2017-504079)
	D3: Teijin (WO 2006/107006)
	D4: Fujifim (WO 2016/052367)

With regard to claim 1, D1 teaches a head-up display system, in at least fig. 1, comprising: an optical laminate having at least one substrate material (1, 7) and a half-wave plate (4); and a display unit that makes display light representing a display image into S-polarized light or P-polarized light and emits the S-polarized light or the P-
However D1 fails to expressly disclose wherein an incident angle of the P-polarized light incident to the optical laminate is within a range from not less than a-10 to not more than a+10°, where a represents a Brewster's angle of the P-polarized light with respect to the optical laminate.
In related endeavors, D2, D3 and D4 fail to remedy the deficiencies of D1 with regard to wherein an incident angle of the P-polarized light incident to the optical laminate is within a range from not less than a-10 to not more than a+10°, where a represents a Brewster's angle of the P-polarized light with respect to the optical laminate.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/15/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-7 and 9-13 the claims depend from an allowable base claim and are therefore also allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872